ORDER
WRIT GRANTED AND MADE PEREMPTORY:
The trial court erred in ruling that a hearing on the admissibility of other crimes evidence (Prieur hearing) may not be held pretrial. See State v. McDermitt, 406 So.2d 195 (La.1981). To hold the hearing pretrial would serve the orderly administration of justice and further insure the defendant a fair trial, especially in light of the stipulations of both parties requesting a pretrial hearing on the issue. We further find that any ruling on a pretrial motion concerning the admissibility of other crimes evidence would be binding at trial.
Accordingly, the ruling of the trial court denying a pretrial hearing as to the admissibility of other crimes is vacated and set aside and the trial court is ordered to hold a hearing as soon as practicable.